Exhivit 10.8

 

SUBORDINATION AGREEMENT

 

WHEREAS, BioClinical Concepts, Inc. ("Borrower"), is indebted to the
Undersigned, as evidenced by Promissory Demand Note dated August 31, 2002 in the
amount of US $361,097.07 (the "Junior Debt Instruments"), and will or may from
time to time hereafter be otherwise indebted to the Undersigned in various sums;

WHEREAS, the Undersigned is desirous of having LaSalle Business Credit, LLC
("Lender") extend and/or continue the extension of credit to Borrower from time
to time as Lender in its sole discretion may determine, and Lender has refused
to consider the extension and/or continued extension of such credit until the
"Junior Debt" (as defined below) is subordinated to the "Senior Debt" (as
defined below) in the manner hereinafter set forth; and

WHEREAS, the extension and/or continued extension of credit, as aforesaid, by
Lender is necessary or desirable to the conduct and operation of the business of
Borrower, and will inure to the personal and financial benefit of the
Undersigned.

NOW, THEREFORE, in consideration of the extension and/or continued extension of
credit by Lender to Borrower, as Lender may, in its sole discretion, determine,
and for other good and valuable consideration to the Undersigned, the receipt
and sufficiency of which is hereby acknowledged, the Undersigned hereby:

> > (A) subordinates the indebtedness evidenced by the Junior Debt Instruments,
> > as well as any and all other indebtedness now or at any time or times
> > hereafter owing by Borrower, or any successor or assign of Borrower,
> > including without limitation, a receiver, trustee or debtor-in-possession
> > (the term "Borrower" as used hereinafter shall include any such successor or
> > assign) to the Undersigned, whether such indebtedness is absolute or
> > contingent, direct or indirect and howsoever evidenced, including without
> > limitation all interest thereon, (collectively, the "Junior Debt") to any
> > and all indebtedness now or at any time or times hereafter owing by Borrower
> > to Lender (whether absolute or contingent, direct or indirect and howsoever
> > evidenced, including without limitation all interest thereon, whether or not
> > such interest is allowed in a bankruptcy or similar proceeding) and all
> > other demands, claims, liabilities or causes of action for which Borrower
> > may now or at any time or times hereafter in any way be liable to Lender,
> > whether under any agreement, instrument or document executed and delivered
> > or made by Borrower to Lender or otherwise (collectively, the "Senior
> > Debt");
> > 
> > (B) agrees not to ask for or receive from Borrower or any other person or
> > entity any security for the Junior Debt not specifically granted by the
> > Junior Debt Instruments; agrees to subordinate all security interests,
> > liens, encumbrances and claims, whether now existing or hereafter arising,
> > which in any way secure the payment of the Junior Debt (the "Undersigned's
> > Collateral") to all security interests, liens, encumbrances and claims,
> > whether now existing or hereafter arising, which in any way secure the
> > payment of the Senior Debt (the "Lender's Collateral"); agrees that it will
> > not take any action to enforce any of its liens on the Undersigned's
> > Collateral; agrees that in the event Lender forecloses or realizes upon or
> > enforces any of its rights with respect to Lender's Collateral, or Borrower
> > sells any of Lender's Collateral in a transaction consented to by Lender,
> > the Undersigned shall, upon demand, execute such terminations, partial
> > releases and other documents as Lender requests in its sole discretion to
> > release the Undersigned's lien upon such Lender's Collateral; and agrees
> > that it shall have no right to possession of any assets included in the
> > Undersigned's Collateral or the Lender's Collateral, whether by judicial
> > action or otherwise, unless and until Lender has, in writing, notified the
> > Undersigned that all the Senior Debt has been paid in full and all
> > obligations arising in connection therewith have been discharged;
> > 
> > (C) agrees to instruct Borrower not to pay, and agrees not to accept payment
> > of, or assert, demand, sue for or seek to enforce against Borrower or any
> > other person or entity, by setoff or otherwise, all or any portion of the
> > Junior Debt unless and until Lender has, in writing, notified the
> > Undersigned that the Senior Debt has been paid in full and all obligations
> > arising in connection therewith have been discharged;
> > 
> > (D) subrogates Lender to the Junior Debt and the Undersigned's Collateral;
> > irrevocably authorizes Lender (i) to collect, receive, enforce and accept
> > any and all sums or distributions of any kind that may become due, payable
> > or distributable on or in respect of the Junior Debt or the Undersigned's
> > Collateral, whether paid directly by Borrower or paid or distributed in any
> > liquidation, bankruptcy, arrangement, receivership, assignment,
> > reorganization or dissolution proceedings or otherwise, and (ii) in Lender's
> > sole discretion, to make and present claims therefor in, and take such other
> > actions as Lender deems necessary or advisable in connection with, any such
> > proceedings, either in Lender's name or in the name of the Undersigned; and
> > agrees that upon the written request of Lender, it will promptly assign,
> > endorse and deliver to and deposit with Lender all agreements, instruments
> > and documents evidencing the Junior Debt, including without limitation the
> > Junior Debt Instruments;
> > 
> > (E) agrees to receive and hold in trust for and promptly turn over to
> > Lender, in the form received (except for the endorsement or assignment by
> > the Undersigned where necessary), any sums at any time paid to, or received
> > by, the Undersigned in violation of the terms of this Agreement and to
> > reimburse Lender for all costs, including reasonable attorney's fees,
> > incurred by Lender in the course of collecting said sums should the
> > Undersigned fail to voluntarily turn the same over to Lender as herein
> > required. If the Undersigned fails to endorse or assign to Lender any items
> > of payment received by the Undersigned on account of the Junior Debt, the
> > Undersigned hereby irrevocably makes, constitutes and appoints Lender (and
> > all persons designated by Lender for that purpose) as the Undersigned's true
> > and lawful attorney and agent-in-fact, to make such endorsement or
> > assignment in the Undersigned's name; and
> > 
> > (F) agrees that it shall not modify or amend any agreement, instrument or
> > document evidencing or securing the Junior Debt, including without
> > limitation the Junior Debt Instruments, without the prior written consent of
> > Lender.

The Undersigned represents and warrants to Lender that the Undersigned has not
assigned or otherwise transferred the Junior Debt or the Undersigned's
Collateral, or any interest therein to any person or entity, that the
Undersigned will make no such assignment or other transfer thereof, and that all
agreements, instruments and documents evidencing the Junior Debt and the
Undersigned's Collateral will be endorsed with proper notice of this Agreement.
The Undersigned will promptly deliver to Lender a certified copy of the Junior
Debt Instruments, as well as certified copies of all other agreements,
instruments and documents hereafter evidencing any Junior Debt, in each case
showing such endorsement. The Undersigned represents and warrants to Lender that
the outstanding amount of Junior Debt evidenced by the Junior Debt Instruments
as of the date of this Agreement is $361,097.07.

The Undersigned expressly waives all notice of the acceptance by Lender of the
subordination and other provisions of this Agreement and all notices not
specifically required pursuant to the terms of this Agreement, and the
Undersigned expressly waives reliance by Lender upon the subordination and other
provisions of this Agreement as herein provided. The Undersigned consents and
agrees that all Senior Debt shall be deemed to have been made, incurred and/or
continued at the request of the Undersigned and in reliance upon this Agreement.
The Undersigned agrees that Lender has made no warranties or representations
with respect to the due execution, legality, validity, completeness or
enforceability of the documents, instruments and agreements evidencing the
Senior Debt, that Lender shall be entitled to manage and supervise its financial
arrangements with Borrower in accordance with its usual practices, without
impairing or affecting this Agreement, and that Lender shall have no liability
to the Undersigned, and the Undersigned hereby waives any claim which it may now
or hereafter have against Lender arising out of (i) any and all actions which
Lender takes or omits to take (including without limitation actions with respect
to the creation, perfection or continuation of liens or security interests in
any existing or future Lender's Collateral, actions with respect to the
occurrence of an event of default under any documents, instruments or agreements
evidencing the Senior Debt, actions with respect to the foreclosure upon, sale,
release, or depreciation of, or failure to realize upon, any of Lender's
Collateral and actions with respect to the collection of any claim for all or
any part of the Senior Debt from any account debtor, guarantor or other person
or entity) with respect to the documents, instruments and agreements evidencing
the Senior Debt or to the collection of the Senior Debt or the valuation, use,
protection or release of Lender's Collateral (ii) Lender's election in any
proceeding instituted under Chapter 11 of Title 11 of United States Code (11
U.S.C. Par 101 et. seq.) (the "Bankruptcy Code"), of the application of Section
1111(b)(2) of the Bankruptcy Code, and/or (iii) any borrowing or grant of a
security interest under Section 364 of the Bankruptcy Code by Borrower, as
debtor-in-possession. Without limiting the generality of the foregoing, the
Undersigned waives the right to assert the doctrine of marshalling with respect
to any of the Lender's Collateral, and consents and agrees that Lender may
proceed against any or all of the Lender's Collateral in such order as Lender
shall determine in its sole discretion.

The Undersigned agrees that Lender, at any time and from time to time hereafter,
may enter into such agreements with Borrower as Lender may deem proper extending
the time of payment of or renewing or otherwise altering the terms of all or any
of the Senior Debt or affecting any of Lender's Collateral, and may sell or
surrender or otherwise deal with any of Lender's Collateral, and may release any
balance of funds of Borrower with Lender, without notice to the Undersigned and
without in any way impairing or affecting this Agreement.

This Agreement shall be irrevocable and shall constitute a continuing agreement
of subordination and shall be binding on the Undersigned and its heirs, personal
representatives, successors and assigns, and shall inure to the benefit of
Lender, its successors and assigns until Lender has, in writing, notified the
Undersigned that all of the Senior Debt has been paid in full and all
obligations arising in connection therewith have been discharged. Lender may
continue, without notice to the Undersigned, to lend monies, extend credit and
make other accommodations to or for the account of Borrower on the faith hereof.
The Undersigned hereby agrees that all payments received by Lender may be
applied, reversed, and reapplied, in whole or in part, to any of the Senior
Debt, without impairing or affecting this Agreement.

The Undersigned hereby assumes responsibility for keeping itself informed of the
financial condition of Borrower, any and all endorsers and any and all
guarantors of the Senior Debt and the Junior Debt and of all other circumstances
bearing upon the risk of nonpayment of the Senior Debt and the Junior Debt that
diligent inquiry would reveal, and the Undersigned hereby agrees that Lender
shall have no duty to advise the Undersigned of information known to Lender
regarding such condition or any such circumstances or to undertake any
investigation not a part of its regular business routine. If Lender, in its sole
discretion, undertakes, at any time or from time to time, to provide any
information of the type described herein to the Undersigned, Lender shall be
under no obligation to subsequently update any such information or to provide
any such information to the Undersigned on any subsequent occasion.

No waiver shall be deemed to be made by Lender of any of its rights hereunder
unless the same shall be in writing signed on behalf of Lender and each such
waiver, if any, shall be a waiver only with respect to the specific matter or
matters to which the waiver relates and shall in no way impair the rights of
Lender or the obligations of the Undersigned to Lender in any other respect at
any other time.

THIS AGREEMENT SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE
STATE OF ILLINOIS.

To induce Lender to accept this Agreement, the Undersigned irrevocably agrees
that, subject to Lender's sole and absolute election, ALL ACTIONS OR PROCEEDINGS
IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS
AGREEMENT SHALL BE LITIGATED IN COURTS HAVING SITUS WITHIN THE CITY OF CHICAGO,
STATE OF ILLINOIS. THE UNDERSIGNED HEREBY CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN SAID CITY AND
STATE. The Undersigned hereby irrevocably appoints and designates the Secretary
of State of Illinois, whose address is Springfield, Illinois (or any other
person having and maintaining a place of business in such state whom the
Undersigned may from time to time hereafter designate upon ten (10) days written
notice to Lender and who Lender has agreed in its sole discretion in writing is
satisfactory and who has executed an agreement in form and substance
satisfactory to Lender agreeing to act as such attorney and agent), as the
Undersigned's true and lawful attorney and duly authorized agent for acceptance
of service of legal process. The Undersigned agrees that service of such process
upon such person shall constitute personal service of such process upon the
Undersigned. THE UNDERSIGNED HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR
CHANGE THE VENUE OF ANY LITIGATION BROUGHT AGAINST THE UNDERSIGNED BY LENDER IN
ACCORDANCE WITH THIS PARAGRAPH.

THE UNDERSIGNED HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS AGREEMENT.

IN WITNESS WHEREOF, this Agreement has been executed as of this 31st day of
march, 2003.

Landmark Scientific, Inc.

By_____________________________

Title__________________________

Address:

_______________________________

_______________________________

_______________________________

Attention:_______________________

 

ACKNOWLEDGMENT OF SIGNATURES

STATE OF _____________________}

} SS

COUNTY OF ___________________}

I, ___________________________, a Notary Public in and for the state and county
aforesaid, so hereby certify that before me this day personally appeared
_______________________, known to me to be the same person whose name is
subscribed to the foregoing consent, and acknowledged to me that he executed and
delivered the foregoing consent as his free and voluntary act, for the uses set
forth therein.

[Cross out inapplicable paragraphs below]

> > > > [For Corporation] known to me to be the _____________________________
> > > > President of the corporation that executed the foregoing Agreement, and
> > > > 
> > > > [For Partnership] known to me to be a general partner of the partnership
> > > > that executed the foregoing Agreement, and
> > > > 
> > > > [For Individual(s)] known to me to be the same person(s) whose name(s)
> > > > is (are) subscribed to the foregoing Agreement, and acknowledged to me
> > > > that he (they) executed and delivered the foregoing Agreement at his
> > > > (their) free and voluntary act, for the uses set forth therein, and
> > > > 
> > > > [For Limited Liability Company] known to me to be a member/manager of
> > > > the Limited Liability Company that executed the foregoing Agreement.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal this ______
day of _______________, 2003.

____________________________________

Notary Public

My Commissions Expires: ______________

BORROWER'S CONSENT

 

Borrower hereby consents to the foregoing Agreement (and the terms thereof) and
agrees to abide thereby and to keep, observe and perform the several matters and
things therein intended to be kept, observed and performed by it, and
specifically agrees not to make any payments contrary to the terms of said
Agreement.

A breach of any of the terms and conditions of this consent shall constitute an
"Event of Default" under the Loan and Security Agreement dated March 31, 2003
between Borrower and Lender.

BioClinical Concepts, Inc.

By_____________________________

Title__________________________

 

ACKNOWLEDGMENT OF SIGNATURES

STATE OF _____________________}

} SS

COUNTY OF ___________________}

I, ___________________________, a Notary Public in and for the state and county
aforesaid, so hereby certify that before me this day personally appeared
_______________________, known to me to be the same person whose name is
subscribed to the foregoing consent, and acknowledged to me that he executed and
delivered the foregoing consent as his free and voluntary act, for the uses set
forth therein.

[Cross out inapplicable paragraphs below]

> > > > (a) [For Corporation] known to me to be the
> > > > _____________________________ President of the corporation that executed
> > > > the foregoing Agreement, and
> > > > 
> > > > (b) [For Partnership] known to me to be a general partner of the
> > > > partnership that executed the foregoing Agreement, and
> > > > 
> > > > (c) [For Individual(s)] known to me to be the same person(s) whose
> > > > name(s) is (are) subscribed to the foregoing Agreement, and acknowledged
> > > > to me that he (they) executed and delivered the foregoing Agreement at
> > > > his (their) free and voluntary act, for the uses set forth therein, and
> > > > 
> > > > (d) [For Limited Liability Company] known to me to be a member/manager
> > > > of the Limited Liability Company that executed the foregoing Agreement.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal this ______
day of _______________, 2003.

____________________________________

Notary Public

My Commissions Expires: ______________

 

 

tc(m:Dept\lbci\legal\Fenton Group\lbci-llc\Clinical Data\loandocs\subordination
agr.-Landmark.doc) Last printed 03/31/03 7:35 AM